DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103 rejection of Claims 1 – 4, 6 – 13 and 15 – 21 as being unpatentable over Kentaro et al (JP 2013 – 208793), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1, 3 – 4, 6 – 13 and 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al (JP 2013 – 208793) in view of Schafer (U.S. Patent Application Publication No. 2010/0291331 A1) and Futscher et al (U.S. Patent Application Publication No. 2013/0317169 A1).
With regard to Claims 1, 3 and 20 – 21, Kentaro et al disclose a multilayer structure having a base material (X) and a layer (Y) on the base material (Abstract); layer (Y) comprises a metallic oxide (a) containing aluminum (alumina; paragraph 0067) and phosphorous compounds (B) for reaction (paragraph 0009) and a metal that is a cation and that has a charge of 2, because it is an inorganic metal acid salt that is a carbonate (paragraph 0112); the cation is therefore not from metal oxide; layer (Y) includes an infrared absorption in the range of 800 – 1400 cm-1 to 1080 – 1130 cm-1 (paragraph 0036); layer (Y) is formed from a reaction between a metallic oxide (aluminum) and phosphorus compound and the molar number satisfies 1 <= Nm/Np <= 3.6 
Kentaro et al also do not disclose a cation that is calcium. However, Schafer teaches that calcium carbonate is a white pigment (paragraph 0150) and Futscher et al disclose that calcium carbonate is an acid metal salt (paragraph 0114). It therefore would have been obvious for one of ordinary skill in the art to provide for calcium carbonate in order to obtain white pigmentation as taught by Schafer.
With regard to Claim 4, Kentaro et al disclose phosphoric acid (paragraph 0084).
With regard to Claim 6, Kentaro et al disclose thermoplastic resin (0116).
With regard to Claims 7 and 9, Kentaro et al disclose a coating (U) comprising phosphorous and a polymer (paragraphs 0166 – 0197).
With regard to Claim 8, a second coating liquid is disclosed (paragraphs 0166 – 0197). 
With regard to Claims 10 – 11, Kentaro et al disclose a packaging material (paragraph 0117).
With regard to Claims 12 and 18, a vertical form – fill – seal bag is disclosed (paragraph 0242).
With regard to Claim 13, a vacuum insulator is disclosed (paragraph 0160).

With regard to Claim 22,  an oxygen transmission rate of less than 1 mL/(m2day atm) is disclosed by Kentaro et al (paragraph 0020). The multilayer structure therefore has the claimed oxygen transmission rate when it is stretched 5%. However, a structure that is stretched 5% is not claimed. The claimed aspect of a stretching process comprising allowing the structure to stand still at 23 degrees Celsius, and 50% RH for 24 hours, and subsequently longitudinally stretching at 23 degrees Celsius, and 50% RH is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 4, 6 – 13 and 15 – 22.
However, Applicant argues, on page 8 of the remarks dated November 17, 2020, that it would not have been obvious for one of ordinary skill in the art to try various ranges. This argument is not persuasive because it is not clear that the previous Action stated that it would have been obvious for one of ordinary skill in the art to ‘try various ranges.’

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782